DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 5/20/22.
Claims 1-38 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 10/11/21 and 6/9/20 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Continued examination under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/20/22 has been entered.

Response to Arguments


Applicant's arguments filed 5/20/22 with respect to claims 1-38 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13, 15 and 22-25, 28-29, 34-35 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon (U.S. Pub. No. 20200145661 A1), in view of Han (U.S. Pub. No.8515193 B1).

Regarding to claim 11, 13, 15 and 22-23:

11. Jeon teach a method, comprising: determining, using a convolutional neural network, (Jeon Fig. 4, Fig. 5) a vector of split possibilities from a block of image data and from one or more neighboring pixels of the block of image data, (Jeon Fig. 17 third row shows splitting is based on neighbor. As an example 1712a and 1712b split possibility is allowed when the right neighbor is not split and similarly 1714a and 1714b split is allowed when the left neighbor is not split [0205] the image decoding apparatus 150 may determine whether not to split the non-square current coding unit or whether to split the non-square current coding unit by using a preset splitting method, based on split shape information [vector of split possibilities]) wherein the convolutional neural network comprises a convolutional layer and a fully connected layer, (Jeon Fig. 4B [0090] Referring to FIG. 4B, the encoder 110 may use a sample value of each frame, histogram, motion information, or the like, as an input value of a plurality of convolution layers so as to determine a subjective quality in a frame unit. In each of a plurality of hidden layers L1, L2, L3 and L4, a convolution calculation may be performed on a sample value included in each frame. At least one feature map generated when a convolution calculation is performed on a last hidden layer (e.g., the hidden layer L4) is applied to a fully-connected layer, such that a subjective quality may be determined) and an output of the convolutional layer is concatenated (Jeon Fig. 4B Fusion layer do concatenation. Jeon [0127] FIG. 5D the plurality of parallel layers that performed convolution may be finally concatenated and may be output as a calculation result of a current layer. According to the CNN 540, layers are not required to be always stacked in a successive manner) with information associated with a neighboring block (Jeon Fig. 17 [0205] and [0195] Characteristics of various data units that are usable by the image decoding apparatus 150 will be described below with reference to FIGS. 10 to 23. [0196] According to an embodiment, the deep convolutional neural network and the autoencoder may be implemented as a software module. When the deep convolutional neural network and the autoencoder are implemented as a software module (for example, a program module including instructions), the deep convolutional neural network and the autoencoder may be stored in a computer-readable recording medium. [0197] Also, the deep convolutional neural network and the autoencoder may be a part of the encoder 110 or the decoder 160 described above by being integrated as a hardware chip) to produce a vector after dimension reduction, (Jeon [0111] the encoding network 512 of the autoencoder 504 may be understood as a compression network that generates a compressed signal by reducing a dimension (i.e., by extracting a meaningful feature) of an input signal 510. On the other hand, the decoding network 518 of the autoencoder 504 may be understood as a reconstruction network that generates an output signal 520 similar to the input signal 510 by restoring the compressed signal compressed by the encoding network 512. As described above, the autoencoder 504 may be designed to include a convolutional neural network (CNN) and thus may output a restored signal similar to an original signal. Various architectures of the CNN will be described below with reference to FIGS. 5C to 5H)
wherein the information associated with the neighboring block indicates a division of the neighboring block, and wherein the neighboring block comprises a neighboring pixel of the one or more neighboring pixels of the block of image data; (Jeon Fig. 17 third row shows splitting is based on neighbor. As an example 1712a and 1712b split possibility is allowed when the right neighbor is not split and similarly 1714a and 1714b split is allowed when the left neighbor is not split [0205] the image decoding apparatus 150 may determine whether not to split the non-square current coding unit or whether to split the non-square current coding unit by using a preset splitting method, based on split shape information [vector of split possibilities])
partitioning said block of image data into one or more smaller blocks based on said vector of split possibilities; (Jeon Fig. 22 Fig. 17 third row shows splitting is based on neighbor. As an example 1712a and 1712b split possibility is allowed when the right neighbor is not split and similarly 1714a and 1714b split is allowed when the left neighbor is not split [0205] the image decoding apparatus 150 may determine whether not to split the non-square current coding unit or whether to split the non-square current coding unit by using a preset splitting method, based on split shape information [vector of split possibilities])
and predicting said one or more smaller blocks. (Jeon Fig. 22 Fig. 17 [0171] FIG. 6B is a block diagram of a decoder 620 that decodes an image by using an autoencoder 624, according to an embodiment. [0172] According to an embodiment, the decoder 620 may include an entropy decoder 622 entropy decoding a residual signal 621 obtained by the bitstream obtainer 170 of the image decoding apparatus 150, the autoencoder 624 capable of decompressing amplitude of the obtained residual signal, a prediction performer 626 capable of performing prediction based on a block included in an image to be reconstructed, and a filtering unit 628 performing in-loop filtering on a restored signal when the restored signal is determined based on the residual signal decompressed by the autoencoder 624 and a prediction signal determined by the prediction performer 626)

Jeon do not explicitly teach wherein the vector after dimension reduction is added to a vector found using texture information.

However Han teach wherein the vector after dimension reduction is added to a vector found using texture information. (Han Fig. 1 col. 7 line 44-65 the dimension reduction module 250 can select different features for representing images at different levels of the hierarchy. For example, the dimension reduction module 250 can use features that are simpler and easier to compute at higher levels of the hierarchy and features that are more complicated to compute at lower levels. Examples of simpler features used at higher levels of hierarchy include color histogram and examples of complex features used at lower levels include texture oriented features. The dimension reduction module 250 can perform linear or non-linear transformations of the image block representations to reduce the dimensionality of the feature vectors. In an embodiment, the dimension reduction module 250 performs principal component analysis (PCA) to map higher dimensional feature vectors to lower dimensional feature vectors. PCA based dimension reduction attempts to maximize the variance of data in the low dimensional representation)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Jeon, further incorporating Han in video/camera technology. One would be motivated to do so, to incorporate the vector after dimension reduction is added to a vector found using texture information. This functionality will improve efficiency.

Regarding to claim 24 and 25:

24. Jeon teach the method of claim 11, wherein a quantization parameter of the block of image data (Jeon [0094] the encoder 110 may determine a subjective quality of each of frames included in the original image and thus may determine a degree of compression at which the subjective quality is to be changed, and may determine a quantization parameter, a bit rate, or the like with respect to the determined degree of compression. That is, the encoder 110 may determine a quantization parameter, a bit rate, a rate-distortion cost, a bit depth, a size of a data unit, or the like so as to compress an image to a preset subjective quality. The image may be encoded by using the aforementioned various types of information determined by the encoder 110, as compression information that is information related to a degree of compression) is added as a concatenation (Jeon Fig. 4B Fusion layer do concatenation. Jeon [0127] FIG. 5D the plurality of parallel layers that performed convolution may be finally concatenated and may be output as a calculation result of a current layer. According to the CNN 540, layers are not required to be always stacked in a successive manner) before the fully connected layer. (Jeon Fig. 4B [0090] Referring to FIG. 4B, the encoder 110 may use a sample value of each frame, histogram, motion information, or the like, as an input value of a plurality of convolution layers so as to determine a subjective quality in a frame unit. In each of a plurality of hidden layers L1, L2, L3 and L4, a convolution calculation may be performed on a sample value included in each frame. At least one feature map generated when a convolution calculation is performed on a last hidden layer (e.g., the hidden layer L4) is applied to a fully-connected layer, such that a subjective quality may be determined)

Regarding to claim 28 and 34:

28. Jeon teach the method of claim 11, wherein information relating to spatial neighboring blocks (Jeon [0139] the autoencoder 604 may compress the residual signal corresponding to the difference between the original signal 602 and the prediction signal that is obtained by performing inter-prediction or intra-prediction [spatial neighboring blocks as per video coding standard] using a reference picture stored in a decoded picture buffer (DPB) of the prediction performer 610. Fig. 13 [0234] the image decoding apparatus 150 may determine one or more coding units by splitting the current coding unit, and may determine an order of decoding the one or more coding units, based on a preset block (e.g., the current coding unit)) are concatenated to other inputs and further input to said convolutional neural network. (Jeon [0127] FIG. 5D the plurality of parallel layers that performed convolution may be finally concatenated and may be output as a calculation result of a current layer. According to the CNN 540, layers are not required to be always stacked in a successive manner)

Regarding to claim 29 and 35:

29. Jeon teach the method of claim 11, wherein said neighboring block is located above and to the left of the block of image data. (Jeon [0139] the autoencoder 604 may compress the residual signal corresponding to the difference between the original signal 602 and the prediction signal that is obtained by performing inter-prediction or intra-prediction [spatial neighboring blocks as per video coding standard] using a reference picture stored in a decoded picture buffer (DPB) of the prediction performer 610. Fig. 13 shows blocks in all direction. [0234] the image decoding apparatus 150 may determine one or more coding units by splitting the current coding unit, and may determine an order of decoding the one or more coding units, based on a preset block (e.g., the current coding unit))

Regarding to claim 38:

38. Jeon teach the apparatus of claim 22, wherein the at least one processor is further configured to: generate a residual based on the predicted one or more smaller blocks; and (Jeon Fig. 5A 508 includes Fig. 22, Fig. 6 and Fig. 22 [0172] the decoder 620 may include an entropy decoder 622 entropy decoding a residual signal 621 obtained by the bitstream obtainer 170 of the image decoding apparatus 150, the autoencoder 624 capable of decompressing amplitude of the obtained residual signal, a prediction performer 626 capable of performing prediction based on a block included in an image to be reconstructed, and a filtering unit 628 performing in-loop filtering on a restored signal when the restored signal is determined based on the residual signal decompressed by the autoencoder 624 and a prediction signal determined by the prediction performer 626)
include the residual in a bitstream. (Jeon [0048] The decoding of the image may include obtaining the residual signal of the image by using the compression information including a quantization parameter of the image compressed according to the at least one degree of compression; and generating a bitstream including the compressed residual signal)

Claims 26-27 and 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon (U.S. Pub. No. 20200145661 A1), in view of Han (U.S. Pub. No.8515193 B1), further in view of Chen (U.S. Pub. No. 20190166380 A1).

Regarding to claim 26 and 32:

26. Jeon teach the method of claim 11, Jeon do not explicitly teach wherein said neighboring pixels comprise causal pixels adjacent to said block of image data and from a same image.

However Chen teach wherein said neighboring pixels comprise causal pixels adjacent to said block of image data and from a same image. (Chen Fig. 3 [0032] based on the observation that residuals generated with MCP still have spatial correlation or texture structure, spatial-domain residual prediction techniques exploit such remaining signal correlation by performing intra prediction [same image] with reference samples taken from the residual signal of causal neighboring samples. As depicted in FIG. 3, this residual signal of those reference samples is derived by subtracting the prediction signal of the immediate inverse-L-shape neighborhood (referred to as template) from the reconstruction signal of the template. [0045] FIG. 5 is a block diagram of an exemplary proposed video encoder. Similar to the conventional video encoder shown in FIG. 1, the spatial prediction module and the motion estimation and compensation module are invoked first to produce intra and inter prediction [adjacent to said block of image data] signals, respectively. The former is synthesized by extrapolating reconstructed pixels sitting immediately at the closest causal neighborhood, and one extrapolation method that is the best for representing the current block is indicated; the latter is formed by matching the current block to a reference block in reference picture(s) using the optimized motion vector(s) (MVs))

The motivation for combining Jeon and Han as set forth in claim 11 is equally applicable to claim 26. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Jeon, further incorporating Han and Chen in video/camera technology. One would be motivated to do so, to incorporate additional pixels comprise causal pixels adjacent to said block of image data and from a same image. This functionality will improve quality.

Regarding to claim 27 and 33:

27. Jeon teach the method of claim 11, Jeon do not explicitly teach wherein said neighboring pixels comprise causal pixels adjacent to said block of image data and from a reconstructed image.

However Chen teach wherein said neighboring pixels comprise causal pixels adjacent to said block of image data and from a reconstructed image. (Chen Fig. 3 [0032] based on the observation that residuals generated with MCP still have spatial correlation or texture structure, spatial-domain residual prediction techniques exploit such remaining signal correlation by performing intra prediction with reference samples taken from the residual signal of causal neighboring samples. As depicted in FIG. 3, this residual signal of those reference samples is derived by subtracting the prediction signal of the immediate inverse-L-shape neighborhood (referred to as template) from the reconstruction signal of the template. [0045] FIG. 5 is a block diagram of an exemplary proposed video encoder. Similar to the conventional video encoder shown in FIG. 1, the spatial prediction module and the motion estimation and compensation module are invoked first to produce intra and inter prediction [adjacent to said block of image data] signals, respectively. The former is synthesized by extrapolating reconstructed pixels sitting immediately at the closest causal neighborhood, and one extrapolation method that is the best for representing the current block is indicated; the latter is formed by matching the current block to a reference block in reference picture(s) using the optimized motion vector(s) (MVs))

Allowable subject matter

Regarding to claim 30-31 and 36-37:

Claims 30-31 and 36-37 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Additional Related Prior Arts:
 
1. IEEE TRANSACTIONS ON IMAGE PROCESSING, VOL. 25, NO. 11, NOVEMBER 2016 CU Partition Mode Decision for HEVC Hardwired Intra Encoder Using Convolution Neural Network Zhenyu Liu, Member, IEEE, Xianyu Yu, Yuan Gao, Shaolin Chen, Xiangyang Ji, Member, IEEE, and Dongsheng Wang, Member, IEEE

2. IEEE JOURNAL OF SELECTED TOPICS IN SIGNAL PROCESSING, VOL. 5, NO. 7, NOVEMBER 2011, Models for Static and Dynamic Texture Synthesis in Image and Video Compression, Johannes Ballé, Student Member, IEEE, Aleksandar Stojanovic, Student Member, IEEE, and Jens-Rainer Ohm, Member, IEEE

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM NIRJHAR whose telephone number is (571)272-3792.  The examiner can normally be reached on MONDAY-FRIDAY, 9:00 am - 6:30 PM, Alternate Friday, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482